Exhibit 10.3

 

LOGO [g697935g41p45.jpg]

SURMODICS, INC.

2009 EQUITY INCENTIVE PLAN

NON-STATUTORY STOCK OPTION AGREEMENT*

(Non-Employee Director)

 

Full Name of Participant: «Recipient_FN» «Recipient_MI» «Recipient_LN»    Number
of Shares Covered: «Total_No_Shares»    Grant Date: «Grant_Date»    Exercise
Price Per Share: «Strike_Price»    Expiration Date: «Exp_Date»   

This is a Non-Statutory Stock Option Agreement (this “Agreement”), effective as
of the Grant Date specified in the table above, between SurModics, Inc., a
Minnesota corporation (the “Company”), and the Participant identified in the
table above.

RECITALS

WHEREAS, the Company maintains the SurModics, Inc. 2009 Equity Incentive Plan
(the “Plan”);

WHEREAS, the Board of Directors of the Company has appointed the Organization
and Compensation Committee (the “Committee”) to administer the Plan and
determine the Awards to be granted under the Plan; and

WHEREAS, the Committee or its designee has determined that the Participant is
eligible to receive an Award under the Plan in the form of a Non-Statutory Stock
Option (the “Option”);

NOW, THEREFORE, the Company hereby grants this Option to the Participant subject
to the following terms and conditions:

TERMS AND CONDITIONS

 

1. Grant. Subject to the terms of the Plan, the Participant is granted an Option
to purchase the number of Shares specified in the table at the beginning of this
Agreement.

 

*  Any capitalized term used in this Agreement will have the meaning set forth
in this Agreement (including the table at the beginning of this Agreement) or,
if not defined in this Agreement, set forth in the Plan as it currently exists
or as it is amended in the future.



--------------------------------------------------------------------------------

2. Exercise Amount. The purchase price to the Participant for each Share subject
to this Option will be the Exercise Price Per Share specified in the table at
the beginning of this Agreement. The aggregate of the Exercise Price Per Share
multiplied by the number of Shares exercised, plus the amount of any tax
withholding as provided in Section 15 of the Plan, will be the “Exercise
Amount.”

 

3. Not an Incentive Stock Option. This Option is not intended to be an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

4. Exercise Schedule. Subject to the terms of the Plan, the Option will vest and
become exercisable ratably on a monthly basis over the one-year period following
the Grant Date. The number of shares as to which the Option is exercisable is
cumulative, meaning that to the extent the Option has not already been exercised
and has not expired, terminated, or been cancelled, the Participant (or that
Participant’s Successor or Transferee) may exercise the Option and purchase all
or any portion of the Shares then exercisable. The Option shall become fully
vested and exercisable on the first anniversary of the Grant Date.

 

5. Expiration. This Option will expire at 4:00 p.m. Central Time on the earliest
of:

 

  (a) the Expiration Date specified in the table at the beginning of this
Agreement (which date will not be later than seven years after the Grant Date);

 

  (b) the last day of the period after the termination of Participant’s Service
during which the Option can be exercised (as specified in Section 7 of this
Agreement); or

 

  (c) the date the Participant’s Service is terminated for Cause.

No one may exercise this Option after it has expired, notwithstanding any other
provision of this Agreement.

 

6. Procedure to Exercise Option.

 

  (a) Notice of Exercise. This Option may be exercised by delivering written
notice of exercise to the Company at its headquarters in the form attached to
this Agreement or a similar form containing substantially the same information
and addressed or delivered to the Corporate Controller of the Company, or to the
Company’s outside Plan administrator if one has been appointed (the “Notice of
Exercise”). The Notice of Exercise will state the election to exercise the
Option, the number of Shares to be purchased, and will be signed by the person
exercising this Option. If the person exercising this Option is a Successor or
Transferee of the Participant, he or she must also submit appropriate proof of
his or her right to exercise this Option.

 

  (b) Tender of Payment. Upon submitting a Notice of Exercise to the Company,
the Participant will provide for payment of the Exercise Amount through one or a
combination of the following methods:

 

  (1) cash (including check, bank draft, or money order payable to the Company);

 

  (2) to the extent permitted by law, a broker-assisted cashless exercise in
which the Participant irrevocably instructs a broker to deliver to the Company
proceeds of a sale of all or a portion of the Shares to be issued pursuant to
the exercise (or a loan secured by such Shares) in payment of the Exercise
Amount;

 

Non-Statutory Stock Option Agreement    Page 2 of 5



--------------------------------------------------------------------------------

  (3) by delivery to the Company of unencumbered Shares having an aggregate Fair
Market Value on the date of exercise equal to the Exercise Amount; or

 

  (4) by authorizing the Company to retain, from the total number of Shares as
to which the Option is exercised, that number of Shares having an aggregate Fair
Market Value on the date of exercise equal to the Exercise Amount.

Notwithstanding the other terms of this subparagraph, the Participant will not
be permitted to pay any portion of the Exercise Amount with Shares (either
delivered to the Company or withheld by the Company), if the Committee, in its
sole discretion, determines that payment in such manner is undesirable.

 

  (c) Delivery of Shares. As soon as practicable after the Company receives a
Notice of Exercise and the Exercise Amount provided for above, the Company will
deliver to the person exercising the Option, in the name of such person, the
Shares being purchased (net of the number of Shares sold or withheld, if any, to
pay the Exercise Amount), as evidenced by issuance of a stock certificate or
certificates, electronic delivery of such Shares to a brokerage account
designated by such person, or book-entry registration of such Shares with the
Company’s transfer agent. The Company will pay any original issue or transfer
taxes with respect to the issue or transfer of the Shares and all fees and
expenses incurred by it in connection therewith. All Shares so issued will be
fully paid and nonassessable.

Notwithstanding anything to the contrary in this Agreement, the Company will not
be required to issue or deliver any Shares before the completion of such
registration or other qualification of such Shares under any state law, rule, or
regulation as the Company determines to be necessary or desirable.

 

7. Service Requirement. This Option may be exercised only if the Participant has
continuously provided Service to the Company or an Affiliate since the Grant
Date and continues to provide Service on the exercise date. However, the Option
may be exercised after termination of the Participant’s Service (but in no event
after the expiration of the Option) in the following situations:

 

  (a) The Option may be exercised within six months of termination of
Participant’s Service because of death or Disability, but only to the extent
that the Option was exercisable immediately prior to the termination of Service.

 

  (b) The Option may be exercised within three months of termination of
Participant’s Service for any reason other than death, Disability or Cause, but
only to the extent that the Option was exercisable immediately prior to the
termination of Service.

 

  (c) If the Participant’s Service terminates after a declaration made pursuant
to Section13 of the Plan in connection with a Corporate Transaction, the Option
may be exercised at any time permitted by such declaration.

 

  (d) For greater certainty, no cash or other compensation will be paid to any
person in respect of an Option that the Participant may forfeit, in whole in or
in part, or which otherwise ceases to be exercisable, on account of damages or
otherwise relating to the forfeiture or non-exercise of any such Option.

 

Non-Statutory Stock Option Agreement    Page 3 of 5



--------------------------------------------------------------------------------

8. Limitation on Transfer. While the Participant is alive, only the Participant
(or a Successor or Transferee) may exercise the Option. The Option may not be
sold, assigned or transferred other than by will or the laws of descent and
distribution or pursuant to a divorce decree or qualified domestic relations
order as defined by the Code, or Title I of ERISA. Any attempt to assign,
transfer, pledge, hypothecate, or otherwise dispose of this Option contrary to
the provisions hereof, and the levy of any attachment or similar process upon
this Option, will be void.

 

9. No Stockholder Rights Before Exercise. No Participant, Successor, or
Transferee will have any rights as a stockholder with respect to any securities
covered by an Award unless and until the date the Participant, Successor, or
Transferee becomes the holder of record of the Shares, if any, to which the
Award relates.

 

10. Adjustment for Changes in Capitalization. If an “equity restructuring” (as
defined in Section 17 of the Plan) occurs that causes the per share value of the
Shares to change, the Committee will make such equitable adjustments to the
Option as are contemplated by Section 17 of the Plan in order to avoid dilution
or enlargement of your rights hereunder. The Committee may make such equitable
adjustments to this Option as and to the extent provided in Section 17 of the
Plan in connection with other changes in the Company’s capitalization
contemplated by Section 17 of the Plan.

 

11. Tax Withholding. Delivery of Shares upon exercise of this Option shall be
subject to any required withholding taxes. As a condition precedent to receiving
Shares upon exercise of this Option, the Participant may be required to pay to
the Company, in accordance with the provisions of the Plan, an amount equal to
the amount of any required withholdings. Subject to any rules or limitations the
Committee may adopt, the Participant may cover all or any part of any required
withholdings (up to the Participant’s minimum required tax withholding rate or
such other rate that will not trigger a negative accounting impact to the
Company or any Affiliate) through a reduction in the number of Shares delivered
pursuant to the exercise of this Option or delivery or tender to the Company of
Shares held by the Participant, in each case valued in the same manner as used
in computing the withholding taxes under applicable laws.

 

12. Interpretation of This Agreement. All decisions and interpretations made by
the Committee with regard to any question arising under this Agreement or the
Plan will be binding and conclusive upon the Company and the Participant (or
that Participant’s Successor or Transferee). If there is any inconsistency
between the provisions of this Agreement and the Plan, the provisions of the
Plan will govern.

 

13. Discontinuance of Service. Neither this Agreement, the Plan, nor the Option
will confer on the Participant any right with respect to continued Service with
the Company or any of its Affiliates, nor interfere in any way with the right of
the Company or any Affiliate to terminate such Service. Nothing in this
Agreement will be construed as creating an employment contract for any specified
term between Participant and the Company or any Affiliate. Neither any period of
notice, if any, nor any payment in lieu thereof, upon termination of Service,
wrongful or otherwise, will be considered as extending Participant’s period of
Service for the purposes of the Plan or any Option granted thereunder.

 

14. Obligation to Reserve Sufficient Shares. The Company will at all times
during the term of this Option reserve and keep available a sufficient number of
Shares to satisfy this Agreement.

 

Non-Statutory Stock Option Agreement    Page 4 of 5



--------------------------------------------------------------------------------

15. Binding Effect. This Agreement will be binding in all respects on the heirs,
representatives, successors and assigns of the Participant (and included for the
sake of clarification, a Successor or Transferee of the Participant).

 

16. Choice of Law. This Agreement is entered into under the laws of the State of
Minnesota and will be construed and interpreted thereunder (without regard to
its conflict-of-law principles).

 

17. Entire Agreement. This Agreement and the Plan set forth the entire agreement
and understanding of the parties hereto with respect to the grant and exercise
of this Option and the administration of the Plan and supersede all prior
agreements, arrangements, plans, and understandings relating to the grant and
exercise of this Option and the administration of the Plan.

 

18. Amendment and Waiver. Except as provided in the Plan, this Agreement may be
amended, waived, modified, or canceled only by a written instrument executed by
the parties or, in the case of a waiver, by the party waiving compliance.

 

19. Acknowledgment of Receipt of Copy. By execution hereof, the Participant
acknowledges having received a copy of the Plan.

IN WITNESS WHEREOF, the Participant and the Company have executed this Agreement
as of the dates shown below.

 

SURMODICS, INC.       PARTICIPANT

By

  

 

     

 

   Name: Bryan K. Phillips       «Recipient_FN» « Recipient_MI» «Recipient_LN»
  

Its: Sr. Vice President, General Counsel & Secretary

         Date:                                     
                                                         
            Date:                         
                                                               

 

Non-Statutory Stock Option Agreement    Page 5 of 5